                            Case 4:21-mc-80084-DMR Document 7 Filed 08/04/21 Page 1 of 2




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      MICHAEL K. JOHNSON, SB#130193
                    2   Email: Michael.Johnson@lewisbrisbois.com
                      2185 N. California Blvd., Suite 300
                    3 Walnut Creek, CA 94596
                      Telephone: 925.357.3456
                    4 Facsimile: 925.478.3260

                    5 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      JUSTIN S. KIM, SB#255980
                    6   Email: Justin.Kim@lewisbrisbois.com
                      650 Town Center Drive, Suite 1400
                    7 Costa Mesa, California 92626
                      Telephone: 714.668.5548
                    8 Facsimile: 714.850.1030

                    9 Attorneys for Nonparty, TEAMBLIND INC.

                   10
                                                    UNITED STATES DISTRICT COURT
                   11
                                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
                   12                                   OAKLAND DIVISION
                   13

                   14 IN RE EX PARTE APPLICATION OF                      CASE NO. 4:21-mc-80084-DMR
                      WOORI BANK AND KWANG SEOK                          The Hon. Magistrate Judge Donna M. Ryu
                   15 KWON
                                                                         RESPONDENT TEAMBLIND, INC.’S
                   16                                                    RULE 7.1 DISCLOSURES AND
                                                                         CERTIFICATION OF INTERESTED
                   17                                                    ENTITIES OR PERSONS
                   18
                                                                         [Northern District Civil Local Rule 3-15]
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS                4847-7914-8532.1                             1
BISGAARD
& SMITH LLP                                             RESPONDENT TEAMBLIND, INC.’S
ATTORNEYS AT LAW                  RULE 7.1 DISCLOSURES AND CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
                            Case 4:21-mc-80084-DMR Document 7 Filed 08/04/21 Page 2 of 2




                    1            Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed
                    2 persons, associations of persons, firms, partnerships, corporations (including parent

                    3 corporations) or other entities (i) have a financial interest in the subject matter in

                    4 controversy or in a party to the proceeding, or (ii) have a non-financial interest in that

                    5 subject matter or in a party that could be substantially affected by the outcome of this

                    6 proceeding: (List names and identify their connection and interest).

                    7

                    8                      Entity                            Relationship
                    9                      TeamBlind, Inc.                   Respondent
                   10                      Sunguk Moon                       Respondent’s Chief Executive Officer
                   11

                   12            Pursuant to Federal Rule of Civil Procedure rule 7.1, Respondent, TeamBlind, Inc.,
                   13 through its attorneys of record, hereby certifies that it does not have a parent corporation

                   14 and that there is no publicly held corporation owning 10% or more of TeamBlind, Inc.’s

                   15 stock. TeamBlind reserves the right to update or amend this information as necessary.

                   16

                   17 DATED: August 4, 2021                          LEWIS BRISBOIS BISGAARD & SMITH LLP
                   18
                                                               By:          /s/ Justin S. Kim
                   19                                                Michael K. Johnson
                                                                     Justin S. Kim
                   20
                                                                     Attorneys for Subpoena Respondent
                   21                                                TEAMBLIND, INC.
                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS                4847-7914-8532.1                                 2
BISGAARD
& SMITH LLP                                             RESPONDENT TEAMBLIND, INC.’S
ATTORNEYS AT LAW                  RULE 7.1 DISCLOSURES AND CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
